DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment

The preliminary amendment filed on March 24, 2020 has been entered. Claims 11-20 are now pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for lack of antecedent basis.
In regards to independent claim 11, the limitation recites “the following steps” in line 1, in which no previous instance of steps to follow has been provided, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to independent claim 19, the limitation recites “the following steps” in lines 3-4, in which no previous instance of steps to follow has been provided, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to dependent claims 12-18 and 20, these claims depend from rejected based claims, and thus there is insufficient antecedent basis for the limitations in these claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Holger (DE 102011082475 A1, hereinafter referenced “Holger”)

Claims 1-10 (Canceled).  
  
In regards to claim 11. (New) Holger discloses a method for representing surroundings of a vehicle (Holger, paragraph [0001]), comprising the following steps: 
-detecting the surroundings of the vehicle and ascertaining obstacles in the surroundings using surroundings sensors of the vehicle (Holger, paragraphs [0005] and [0022]; Reference at [0005] discloses a driver assistance system in which at least one sensor for distance measurement, which can of course also be used for other driving tasks or other assistance systems. Examples of sensor types are video, radar, LIDAR, ultrasonic and laser sensors. Of course, a transmitter corresponding to the sensor can also be provided in the vehicle in order to provoke reflections on surrounding objects…According to the invention, the evaluation unit is set up to combine the signals received from the sensor or the sensors to form a three-dimensional model of the environment (“image”). The 3D image based on sensor data for surrounding data such as surrounding objects interpreted as detecting the surroundings of the vehicle and ascertaining obstacles in the surroundings using surroundings sensors of the vehicle); 
-displaying, on a display device (Holger, Fig. 1; Monitor 11), a first depiction encompassing a representation of the surroundings including the obstacles and a representation of the vehicle (Holger, Fig. 2c and paragraph [0025]; Reference discloses fig. 2c shows a three-dimensional image of a driving situation in which a vehicle 8, as an ego vehicle, passes a bottleneck consisting of parked third-party vehicles. The perspective of the representation is chosen so that the ego vehicle is completely contained in the representation (i.e. a first depiction encompassing a representation of the surroundings including the obstacles and a representation of the vehicle regarding the vehicle 8 and third party vehicles)); 
-establishing an approach by the vehicle to an obstacle of the ascertained obstacles, based on an undershoot of a predefined distance to the obstacle (Holger, paragraph [0032]; Reference discloses in step 600, a view of the current bottleneck is generated from the selected perspective. In step 700 odometry data (e.g. B. steering angle) is loaded and a trajectory for the vehicle 8 is predicted on the basis of this in step 800. In step 900, based on the current measurement data on the vehicle environment and the predicted trajectory, imminent, critical distances from vehicle 8 to selected objects in its environment are predicted (i.e. the establishing an approach by the vehicle to an obstacle of the ascertained obstacles). In step 1000, it is then determined whether the predicted distances indicate an impending collision or a distance to be classified as critical. If this is the case, the driver is warned in a suitable manner in step 1100 (for example by coloring or highlighting the object in question or by acoustic and / or haptic signals)… Independently of a user input for selecting the display perspective, a check is made in step 1500 to determine whether a predefined termination condition is met. For example, the selection of a certain speed step, switching off the ignition, falling below or exceeding a respective predefined speed threshold value as well as a user input come into question as termination conditions (i.e. based on an undershoot of a predefined distance to the obstacle regarding falling below a speed threshold for the termination condition)); 
Holger, Figs 3A-B and paragraphs [0028] and [0029]; Reference at [0028] discloses FIG. 3a shows the vehicle situation shown in FIG. 2c from a different perspective. The viewer appears to be positioned approx. 1 m behind the rear of the vehicle, his gaze being roughly aligned with the left side of the vehicle. From this perspective, the bottleneck between the left vehicle mirror of the ego vehicle and a parked vehicle can be easily assessed. The viewer receives a valuable overview of the distances between the ego vehicle and the cars parked alongside the ego vehicle. The viewpoint illustrated in figs 3a-b is larger and provides greater detail including the surrounding data regarding the parked vehicle or obstacle and the representation of the ego vehicle as the overview of distance relate to the detail representing an area of the surroundings and of the vehicle at which the approach by the vehicle to the obstacle was established)  

In regards to claim 12. (New) Holger discloses the method as recited in claim 11.
Holger further discloses
-wherein the first depiction and the second depiction represent images from different virtual perspectives of a three-dimensional model of the surroundings, the three-dimensional model having been generated based on the detected surroundings and the ascertained obstacles (Holger, Figs 2c-d and 3a-b, paragraphs [0024]-[0025]; References regarding figs 2c-d and 3a-b describe a 3D image of the driving situation from different virtual perspectives while disclosing lines representing distances to the respective object area and the ego vehicle as the vehicle passes a bottleneck of the obstacles or parked third party vehicles).  

In regards to claim 13. (New) Holger discloses the method as recited in claim 12.
Holger further discloses
-wherein the second depiction is generated by changing the virtual perspective and/or changing a zoom of the first depiction (Holger, paragraphs [0005]; Reference at [0005] discloses a driver assistance system in which at least one sensor for distance measurement, which can of course also be used for other driving tasks or other assistance systems. Examples of sensor types are video, radar, LIDAR, ultrasonic and laser sensors. Of course, a transmitter corresponding to the sensor can also be provided in the vehicle in order to provoke reflections on surrounding objects…According to the invention, the evaluation unit is set up to combine the signals received from the sensor or the sensors to form a three-dimensional model of the environment (“image”)… The driver assistance system according to the invention thus offers the advantage that a section classified as particularly relevant with regard to a possible collision can be enlarged and / or displayed in an optimized manner for a specific vehicle (vehicle) situation (i.e. changing the virtual perspective with regards to enlarging or zooming the first depiction), whereby an assessment by the driver can be made considerably easier).  

Holger further discloses
-wherein the first depiction represents an image from a virtual perspective of a three-dimensional model of the surroundings, and the second 99596637.1 5depiction schematically represents a distance between the vehicle and the obstacle which the vehicle is approaching, without textures (Holger, Fig. 3c and paragraph [0030]; Reference discloses FIG. 3c shows the situation shown in FIG. 3a, the bottleneck existing between the left vehicle mirror and a parked vehicle being highlighted by an arrow as an indicator 13. The origin of the arrow is located at the point on the vehicle mirror that comes closest to the parked vehicle. The arrowhead ends at that point of the parked vehicle o which is currently closest to the mirror of the vehicle 8. The numerical value "0.3" is shown within the arrow, which represents the current distance of 0.3 m.  The numerical value provided with the arrow interpreted as schematically represents a distance between the vehicle and the obstacle which the vehicle is approaching, without textures regarding the vehicle 8 and parked vehicle or obstacle.)

In regards to claim 15. (New) Holger discloses the method as recited in claim 11.
Holger further discloses
-wherein the first depiction and the second depiction are separate depictions (Holger, Fig. 2c and 3a; references illustrate two different views of the surroundings of vehicle 8).  

Holger further discloses 
-wherein, in the first depiction and/or in the second depiction, the representation of the obstacle being approached by the vehicle is emphasized (Holger, Fig. 3a and 3c paragraph [0030]; Reference discloses the bottleneck existing between the left vehicle mirror and a parked vehicle being highlighted by an arrow as an indicator 13. The origin of the arrow is located at the point on the vehicle mirror that comes closest to the parked vehicle.).  

In regards to claim 19. (New) Holger discloses a non-transitory machine-readable memory medium on which is stored a computer program product encompassing instructions for representing surroundings of a vehicle (Holger, paragraph [0001] and [0005]), the instructions, when executed by a control unit, cause the control unit to perform the following steps: 
-detecting the surroundings of the vehicle and ascertaining obstacles in the surroundings using surroundings sensors of the vehicle (Holger, paragraphs [0005] and [0022]; Reference at [0005] discloses a driver assistance system in which at least one sensor for distance measurement, which can of course also be used for other driving tasks or other assistance systems. Examples of sensor types are video, radar, LIDAR, ultrasonic and laser sensors. Of course, a transmitter corresponding to the sensor can also be provided in the vehicle in order to provoke reflections on surrounding objects…According to the invention, the evaluation unit is set up to combine the signals received from the sensor or the sensors to form a three-dimensional model of the environment (“image”). The 3D image based on sensor data for surrounding data such as surrounding objects interpreted as detecting the surroundings of the vehicle and ascertaining obstacles in the surroundings using surroundings sensors of the vehicle);
-displaying, on a display device, a first depiction encompassing a representation of the surroundings including the obstacles and a representation of the vehicle (Holger, Fig. 2c and paragraph [0025]; Reference discloses fig. 2c shows a three-dimensional image of a driving situation in which a vehicle 8, as an ego vehicle, passes a bottleneck consisting of parked third-party vehicles. The perspective of the representation is chosen so that the ego vehicle is completely contained in the representation (i.e. a first depiction encompassing a representation of the surroundings including the obstacles and a representation of the vehicle regarding the vehicle 8 and third party vehicles)); 
-establishing an approach by the vehicle to an obstacle of the ascertained obstacles, based on an undershoot of a predefined distance to the obstacle (Holger, paragraph [0032]; Reference discloses in step 600, a view of the current bottleneck is generated from the selected perspective. In step 700 odometry data (e.g. B. steering angle) is loaded and a trajectory for the vehicle 8 is predicted on the basis of this in step 800. In step 900, based on the current measurement data on the vehicle environment and the predicted trajectory, imminent, critical distances from vehicle 8 to selected objects in its environment are predicted (i.e. the establishing an approach by the vehicle to an obstacle of the ascertained obstacles). In step 1000, it is then determined whether the predicted distances indicate an impending collision or a distance to be classified as critical. If this is the case, the driver is warned in a suitable manner in step 1100 (for example by coloring or highlighting the object in question or by acoustic and / or haptic signals)… Independently of a user input for selecting the display perspective, a check is made in step 1500 to determine whether a predefined termination condition is met. For example, the selection of a certain speed step, switching off the ignition, falling below or exceeding a respective predefined speed threshold value as well as a user input come into question as termination conditions (i.e. based on an undershoot of a predefined distance to the obstacle regarding falling below a speed threshold for the termination condition)); 
-and displaying a second depiction including a detail, enlarged in comparison to the first depiction, of the representation of the surroundings including the obstacles and the representation of the vehicle on the display device, the detail representing an area of the surroundings and of the vehicle at which the approach by the vehicle to the obstacle was established (Holger, Figs 3A-B and paragraphs [0028] and [0029]; Reference at [0028] discloses FIG. 3a shows the vehicle situation shown in FIG. 2c from a different perspective. The viewer appears to be positioned approx. 1 m behind the rear of the vehicle, his gaze being roughly aligned with the left side of the vehicle. From this perspective, the bottleneck between the left vehicle mirror of the ego vehicle and a parked vehicle can be easily assessed. The viewer receives a valuable overview of the distances between the ego vehicle and the cars parked alongside the ego vehicle. The viewpoint illustrated in figs 3a-b is larger and provides greater detail including the surrounding data regarding the parked vehicle or obstacle and the representation of the ego vehicle as the overview of distance relate to the detail representing an area of the surroundings and of the vehicle at which the approach by the vehicle to the obstacle was established)  
In regards to claim 20. (New) Holger discloses a control unit for a vehicle (Holger, paragraph [0005]), comprising: 
-at least one interface for connecting surroundings sensors and a display device (Holger, Fig. 1 and paragraph [0022]; Reference discloses sensor 2 connected to evaluation unit 3 for obtaining surroundings data and a display device regarding monitor 11); 
-wherein the control unit is configured to represent surroundings of a vehicle of the display device, the control unit configured to: detect the surroundings of the vehicle and ascertaining obstacles in the surroundings using the surroundings sensors of the vehicle (Holger, paragraphs [0005] and [0022]; Reference at [0005] discloses a driver assistance system in which at least one sensor for distance measurement, which can of course also be used for other driving tasks or other assistance systems. Examples of sensor types are video, radar, LIDAR, ultrasonic and laser sensors. Of course, a transmitter corresponding to the sensor can also be provided in the vehicle in order to provoke reflections on surrounding objects…According to the invention, the evaluation unit is set up to combine the signals received from the sensor or the sensors to form a three-dimensional model of the environment (“image”). The 3D image based on sensor data for surrounding data such as surrounding objects interpreted as detecting the surroundings of the vehicle and ascertaining obstacles in the surroundings using surroundings sensors of the vehicle); 
Holger, Fig. 2c and paragraph [0025]; Reference discloses fig. 2c shows a three-dimensional image of a driving situation in which a vehicle 8, as an ego vehicle, passes a bottleneck consisting of parked third-party vehicles. The perspective of the representation is chosen so that the ego vehicle is completely contained in the representation (i.e. a first depiction encompassing a representation of the surroundings including the obstacles and a representation of the vehicle regarding the vehicle 8 and third party vehicles));
-establish an approach by the vehicle to an obstacle of the ascertained obstacles, based on an undershoot of a predefined distance to the obstacle (Holger, paragraph [0032]; Reference discloses in step 600, a view of the current bottleneck is generated from the selected perspective. In step 700 odometry data (e.g. B. steering angle) is loaded and a trajectory for the vehicle 8 is predicted on the basis of this in step 800. In step 900, based on the current measurement data on the vehicle environment and the predicted trajectory, imminent, critical distances from vehicle 8 to selected objects in its environment are predicted (i.e. the establishing an approach by the vehicle to an obstacle of the ascertained obstacles). In step 1000, it is then determined whether the predicted distances indicate an impending collision or a distance to be classified as critical. If this is the case, the driver is warned in a suitable manner in step 1100 (for example by coloring or highlighting the object in question or by acoustic and / or haptic signals)… Independently of a user input for selecting the display perspective, a check is made in step 1500 to determine whether a predefined termination condition is met. For example, the selection of a certain speed step, switching off the ignition, falling below or exceeding a respective predefined speed threshold value as well as a user input come into question as termination conditions (i.e. based on an undershoot of a predefined distance to the obstacle regarding falling below a speed threshold for the termination condition));  
-and display a second depiction including a detail, enlarged in comparison to the first depiction, of the representation of the surroundings including the obstacles and the representation of the vehicle on the display device, the detail representing an area of the surroundings and of the vehicle at which the approach by the vehicle to the obstacle was established (Holger, Figs 3A-B and paragraphs [0028] and [0029]; Reference at [0028] discloses FIG. 3a shows the vehicle situation shown in FIG. 2c from a different perspective. The viewer appears to be positioned approx. 1 m behind the rear of the vehicle, his gaze being roughly aligned with the left side of the vehicle. From this perspective, the bottleneck between the left vehicle mirror of the ego vehicle and a parked vehicle can be easily assessed. The viewer receives a valuable overview of the distances between the ego vehicle and the cars parked alongside the ego vehicle. The viewpoint illustrated in figs 3a-b is larger and provides greater detail including the surrounding data regarding the parked vehicle or obstacle and the representation of the ego vehicle as the overview of distance relate to the detail representing an area of the surroundings and of the vehicle at which the approach by the vehicle to the obstacle was established)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Holger (DE 102011082475 A1) in view of Bernd (DE 102008046214 A1, hereinafter referenced “Bernd”).

In regards to claim 16. (New) Holger discloses the method as recited in claim 15.
Holger does not disclose but Bernd teaches
-wherein the second depiction is represented on the display device in such a way that the second depiction is superimposed on at least a subarea of the first depiction (Bernd, Fig. 3; Reference illustrates area U2 superimposed and enlarged on the image G in a subarea)  
Holger and Bernd are combinable because they are in the same field of endeavor regarding display of vehicle surroundings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the driver assistance system of Holger to include the surroundings monitoring features of Bernd in order to provide the user with a driver assistance system capable of providing visual assistance to the user in collision relevant situations such as parking as taught by Holger while incorporating the surroundings monitoring features of Bernd in order to incorporate relevant environment area highlighting based on distance to other objects providing greater visibility in the driver’s all around view applicable to improving the driver assistance display as taught in Holger.

In regards to claim 17. (New) Holger discloses the method as recited in claim 15.
Holger does not disclose but Bernd teaches
-wherein the first depiction and the second depiction are represented next to one another on the display device (Bernd, Fig. 4; Reference illustrates area U1 and U2 displayed next to each other).  
Holger and Bernd are combinable because they are in the same field of endeavor regarding display of vehicle surroundings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the driver assistance system of Holger to include the surroundings monitoring features of Bernd in order to provide the user with a driver assistance system capable of providing visual assistance to the user in collision relevant situations such as parking as taught by Holger while incorporating the surroundings monitoring features of Bernd in order to incorporate relevant environment area highlighting based on distance to other objects providing greater visibility in the driver’s all around view applicable to improving the driver assistance display as taught in Holger.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TERRELL M ROBINSON/Examiner, Art Unit 2619